Exhibit 10.1

 

MERRILL LYNCH, PIERCE, FENNER &

            SMITH INCORPORATED

            BANK OF AMERICA, N.A.

                  One Bryant Park

                New York, NY 10036

 

J.P. MORGAN SECURITIES LLC

JPMORGAN CHASE BANK, N.A.

            383 Madison Avenue

            New York, NY 10179

October 24, 2013

Fidelity National Financial, Inc.

601 Riverside Avenue

Jacksonville, Florida 32204

 

Attention:    Brent Bickett    Executive Vice President, Corporate Finance

Project Longest Day

Bridge Loan Commitment Letter

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLPFS”, which term shall include, in each
case, MLPFS’s designated affiliate for any purpose hereunder), JPMorgan Chase
Bank, N.A. (“JPMCB”) and J.P. Morgan Securities LLC (“JPMS” and, together with
Bank of America, MLPFS and JPMCB, the “Commitment Parties”, “we” or “us”) that
you (the “Borrower”) intend to acquire (the “Acquisition”), through a newly
formed direct or indirect subsidiary (“Newco”), Lender Processing Services,
Inc., a Delaware corporation (the “Acquired Company”), and thereafter enter into
a joint venture with affiliates of Thomas H. Lee Partners L.P. and certain
potential additional investors, if any (together with affiliates of such
investors and funds managed or advised by such investors or their respective
affiliates, the “Sponsors”, and together with the Borrower, the “Investors”).
You have further advised us that, in connection with the foregoing, the
Investors and the newly formed entities referred to in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”) intend
to consummate the other Transactions described in the Transaction Description,
including the provision to you of the Bridge Loan, as referred to therein, after
which the Acquired Company will be an indirect subsidiary of the Borrower.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description and the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Summary of Terms”; this commitment
letter, together with Exhibits A, B and C hereto, collectively, the “Commitment
Letter”). The Borrower and its subsidiaries, including Newco, the Acquired
Company and their respective subsidiaries from and after the Acquisition Closing
Date, are sometimes collectively referred to herein as the “Companies”.

1. Commitments. In connection with the foregoing, (a) each of Bank of America
and JPMCB is pleased to advise you of its several commitment to provide 50% of
the Bridge Loan and (b) each of MLPFS and JPMS is also pleased to advise you of
its willingness, and you hereby engage MLPFS and JPMS, to act as the joint lead
arrangers (in such capacity, the “Lead Arrangers”) for the Bridge Loan. It is
understood and agreed that no additional agents, co-agents or arrangers will be
appointed and no other titles will be awarded with respect to the Bridge Loan
without our and your mutual consent.

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

The commitments of the Lenders in respect of the Bridge Loan and the undertaking
of the Lead Arrangers to provide the services described herein are subject only
to the satisfaction of each of the conditions precedent set forth in Section 5
below.

2. [Reserved].

3. Information Requirements. You hereby represent that, to your knowledge with
respect to the Acquired Company and its subsidiaries, (a) all written
information concerning you and your subsidiaries and the Acquired Company and
its subsidiaries, other than Projections (as defined below), other
forward-looking information and information of a general economic or
industry-specific nature, if any, which has been or is hereafter made available
to the Lead Arrangers or any of the Lenders by you or any of your
representatives (or on your or their behalf) in connection with the transactions
contemplated hereby (the “Information”), when taken as a whole, does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not materially misleading (after
giving effect to all supplements and updates thereto from time to time), and
(b) the financial projections delivered by you to the Lead Arrangers on or prior
to the date of this Commitment Letter (the “Projections”) have been or will be
prepared in good faith and to management’s knowledge and belief have been or
will be based upon reasonable assumptions (it being understood that Projections
are subject to significant contingencies, and no assurance can be given that the
Projections will be realized, and that actual results may differ from projected
results and that such differences may be material). You agree that if, at any
time from the date hereof until the Closing Date, you become aware that any of
the representations in the preceding sentence would be incorrect in any material
respect if the Information or the Projections were being furnished and such
representation were being made at such time, you will (or, prior to the Closing
Date with respect to Information and Projections concerning the Acquired Company
and its subsidiaries, you will, subject to the limitations on your rights as set
forth in the Acquisition Agreement (as defined below), use commercially
reasonable efforts to) furnish us with supplements to the Information and the
Projections, in each case from time to time, so that the representation in the
preceding sentence remain correct in all material respects; provided that such
supplementation shall cure any breach of such representation. In accepting this
commitment, the Commitment Parties are and will be using and relying on the
Information and the Projections without independent verification thereof.

4. Fees and Indemnities.

(a) You agree to pay the fees and provide for the reimbursement set forth in the
separate fee letter addressed to you dated the date hereof from the Commitment
Parties (the “Fee Letter”). You also agree to pay to the Lenders, for their own
account, [***], as of the applicable date, of [***] per annum of the aggregate
commitments of the Lenders in respect of the Bridge Loan hereunder, accruing
from the [***] following the date hereof until the earlier of (A) the
termination or expiration of the commitments in respect of the Bridge Loan
hereunder and (B) the Closing Date, payable on such earlier date, [***] of which
shall be payable to each Lender. Notwithstanding anything to the contrary
contained herein or in the Fee Letter, (a) the reimbursement obligations in this
Commitment Letter shall not be duplicative of any reimbursement obligation in
the Fee Letter and (b) the Commitment Parties agree from time to time to provide
an estimate of legal fees and expenses incurred by the Commitment Parties prior
to such time upon the reasonable request of the Borrower.

(b) You agree to indemnify and hold harmless each of the Commitment Parties,
each Lender and each of their affiliates and their respective officers,
directors, employees, agents, advisors and other representatives (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (but limited,

 

[***] Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

in the case of legal fees and expenses, to the reasonable and documented
out-of-pocket fees and expenses of one counsel, representing all of the
Indemnified Parties, taken as a whole (except to the extent that any Indemnified
Party reasonably determines that separate counsel is necessary to avoid a
conflict of interest)) that may be incurred by or asserted or awarded against
any Indemnified Party within 30 days following written demand therefor setting
forth in reasonable detail a description of such claims, damages, losses,
liabilities and expenses, in each case arising out of or in connection with or
by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any matters contemplated by this Commitment Letter or
(b) the Bridge Loan or any use made or proposed to be made with the proceeds
thereof (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED
PARTY), except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from (x) such Indemnified Party’s material breach of this
Commitment Letter, gross negligence, bad faith or willful misconduct or
(y) disputes solely among Lenders (other than any Proceeding (as defined below)
against any Commitment Party solely in its capacity or in fulfilling its role as
Lead Arranger (or similar role) in connection with the Bridge Loan). In the case
of an investigation, litigation or proceeding (any of the foregoing, a
“Proceeding”) to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such Proceeding is brought by you, your equity
holders or creditors or an Indemnified Party, whether or not an Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. It is agreed that no party hereto shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to any other party or such party’s subsidiaries or affiliates or to
its or their respective equity holders or creditors arising out of, related to
or in connection with any aspect of the transactions contemplated hereby, except
to the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such party’s material breach of
this Commitment Letter, gross negligence, bad faith or willful misconduct;
provided, that nothing contained in this sentence shall limit your
indemnification obligations to the extent set forth hereinabove to the extent
such special, indirect, consequential or punitive damages are included in any
third party claim in connection with which such indemnified person is entitled
to indemnification hereunder. Notwithstanding any other provision of this
Commitment Letter, no party hereto shall be liable for any damages arising from
the use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, unless such
damages are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such party’s material breach of this
Commitment Letter, gross negligence, bad faith or willful misconduct. You shall
not, without the prior written consent of an Indemnified Party (which consent
shall not be unreasonably withheld), effect any settlement of any pending or
threatened Proceeding against an Indemnified Party in respect of which indemnity
could have been sought hereunder by such Indemnified Party unless such
settlement (i) includes an unconditional release of such Indemnified Party from
all liability or claims that are the subject matter of such Proceeding and
(ii) does not include any statement as to any admission of fault.

(c) Notwithstanding the above paragraph (b), each Indemnified Party will
promptly notify you upon receipt of written notice of any claim or threat to
institute a claim; provided that any failure by any Indemnified Party to give
such notice shall not relieve you from the obligation to indemnify the
Indemnified Parties, except to the extent you are actually materially prejudiced
thereby through the forfeiture of substantial rights and defenses or from any
liability you may have to an Indemnified Party other than on account of this
Section 4. If any action, claim, investigation or other proceeding is instituted
or threatened against any Indemnified Party in respect of which indemnity may be
sought hereunder, you shall, upon the consent of such Indemnified Party (such
consent not to be unreasonably withheld or delayed), be entitled to assume the
defense thereof with counsel selected by you (which counsel shall be

 

[***] Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

reasonably satisfactory to such Indemnified Party) and after notice from you to
such Indemnified Party of your election to assume the defense thereof, you will
not be liable to such Indemnified Party hereunder for any legal or other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof, other than reasonable costs of investigation and such other
reimbursable expenses; provided that (i) if counsel for such Indemnified Party
determines in good faith that there is a conflict that requires separate
representation for you and such Indemnified Party, (ii) you fail to assume or
proceed in a timely and reasonable manner with the defense of such action or
fail to employ counsel reasonably satisfactory to such Indemnified Party in any
such action, or (iii) if the defendants in any such Proceedings include both
such Indemnified Party and you and such Indemnified Party shall have concluded
that there may be legal defenses available to it that are different from or
additional to those available to you, then in any such event, (A) such
Indemnified Party shall be entitled to one primary counsel and, if necessary,
one conflicts counsel to represent all Indemnified Parties similarly situated
(such counsels to be selected by the Lead Arrangers), (B) you shall not, or
shall not any longer, be entitled to assume the defense thereof on behalf of
such Indemnified Party and (C) such Indemnified Party shall be entitled to
indemnification for the expenses (including fees and expenses of such counsel)
to the extent provided in the preceding paragraph. Such counsel shall, to the
fullest extent consistent with its professional responsibilities, cooperate with
you and any counsel designated by you. Nothing contained herein shall preclude
any Indemnified Party, at its own expense, from retaining additional counsel to
represent such Indemnified Party in any action with respect to which indemnity
may be sought from you hereunder.

5. Conditions to Financing. The commitments of the Lenders in respect of the
Bridge Loan and the undertaking of the Lead Arrangers to provide the services
described herein are subject only to the satisfaction of each of the conditions
set forth in Exhibit C hereto under the heading “Conditions Precedent to
Closing”. Notwithstanding anything in this Commitment Letter or Fee Letter, the
definitive documentation with respect to the Bridge Loan, which shall be in the
form of a promissory note incorporating by reference the applicable terms from
the Existing Term Facility (the “Credit Documentation”), or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, the only representations relating to the Acquired Company, its
subsidiaries and its businesses the making and accuracy of which shall be a
condition to the availability of the Bridge Loan on the Closing Date shall be
(i) the representations made by or with respect to the Acquired Company and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Borrower or any of its subsidiaries
has the right to terminate its obligations under the Acquisition Agreement, or
to decline to consummate the Acquisition pursuant to the Acquisition Agreement
(as hereinafter defined), as a result of a breach of such representations in the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (ii) the
Specified Representations (as hereinafter defined). For purposes hereof,
“Specified Representations” means the representations and warranties in the
Credit Documentation relating to the Borrower’s corporate status; the Borrower’s
corporate power and authority to enter into the Credit Documentation; due
authorization, execution, delivery and enforceability of the Credit
Documentation; no conflicts with, or require consent under, charter documents;
solvency as of the Closing Date (after giving effect to the Acquisition); margin
regulations; the USA Patriot Act and the Investment Company Act.

6. Confidentiality and Other Obligations. This (a) Commitment Letter and (b) the
Fee Letter and the contents hereof and thereof are confidential and, except
(1) for disclosure hereof or thereof to each of the Investor’s board of
directors, officers, employees, accountants, attorneys and other professional
advisors retained by them in connection with the Bridge Loan, in each case, on a
confidential basis, (2) for disclosure hereof or thereof (and, in the case of
the Fee Letter, redacted in the manner described in the Acquisition Agreement
and, in the case of the fees contained in Section 4(a) herein, redacted in a
customary manner reasonably satisfactory to us) to the Acquired Company and its
subsidiaries and the officers, employees, accountants, attorneys and other
professional advisors of the Acquired Company and its

 

[***] Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

subsidiaries, in each case, on a confidential basis or (3) for disclosure hereof
or thereof as otherwise required by law, regulation or compulsory legal process
(in which case you agree to inform us promptly thereof to the extent not
prohibited by law, rule or regulation), may not be disclosed in whole or in part
to any person or entity without our prior written consent; provided, however, it
is understood and agreed that (i) you may disclose this Commitment Letter
(including the Summary of Terms) but not the Fee Letter or the fees contained in
Section 4(a) herein after your acceptance of this Commitment Letter and the Fee
Letter, (A) in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges (or as a result of
compliance by you with certain indentures governing your indebtedness) and
(B) to rating agencies, (ii) the fee and other amounts herein and in the Fee
Letter may be reflected in your financial statements as part of the aggregate
expenses in connection with the transactions contemplated hereby and may
otherwise be disclosed as part of projections, pro forma information and a
generic disclosure of aggregate sources and uses and (iii) you may disclose this
Commitment Letter (including the Summary of Terms) and the Fee Letter and the
fees contained in Section 4(a) herein to the extent reasonably necessary or
advisable in connection with the exercise of any remedy or enforcement of any
right under this Commitment Letter and/or the Fee Letter. Notwithstanding the
foregoing, you may make public announcements of the Transactions and disclose
the existence of the commitments and undertakings made hereunder and the
respective roles of the Lead Arrangers and the Lenders in connection with the
Transactions after your acceptance of this Commitment Letter and the Fee Letter;
provided that you agree to consult with the Lead Arrangers with respect to any
portions of any announcement that name, or provide information that would
readily permit identification of, any Lead Arranger or Lender. This paragraph
shall terminate on the eighteen month anniversary of the date hereof.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof to the extent not prohibited by law, rule or regulation), (ii) upon the
request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates, (iii) to the extent
that such information becomes publicly available other than by reason of
disclosure in violation of this agreement by the Commitment Parties, (iv) to the
Commitment Parties’ affiliates, employees, legal counsel, independent auditors
and other experts or agents who need to know such information solely in
connection with the Transactions and are informed of the confidential nature of
such information; provided that such Commitment Party shall be responsible for
such affiliates’, employees’, legal counsel, independent auditors’ and other
experts’ or agents’ compliance with this paragraph, (v) for purposes of
establishing a “due diligence” defense, (vi) to the extent that such information
is received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations to you or
(vii) to the extent that such information is independently developed by the
Commitment Parties. This paragraph shall terminate on the eighteen month
anniversary of the date hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and that they will treat
confidential information relating to the Companies and their respective
affiliates with the same degree of care as they treat their own confidential
information. The Commitment Parties further advise you that they will not make
available to you confidential information that they have obtained or may obtain
from any other customer.

 

[***] Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Loan and any related arranging or other
services described in this Commitment Letter are arm’s length commercial
transactions between you and your affiliates, on the one hand, and the Lenders
and the Lead Arrangers, on the other hand, and you are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Commitment Letter; (ii) in connection with the
process leading to such transaction, each Lender and each Lead Arranger is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for you or any of your affiliates, stockholders, creditors or
employees or any other party; (iii) neither any Lender nor any Lead Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in your
or your affiliates’ favor with respect to any of the transactions contemplated
hereby or the process leading thereto (irrespective of whether any Lender or any
Lead Arranger has advised or is currently advising you or your affiliates on
other matters) and neither any Lender nor any Lead Arranger has any obligation
to you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and/or
the Credit Documentation; (iv) each Lender and each Lead Arranger and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and your affiliates and, except as may
otherwise be expressly set forth in a written agreement among the relevant
parties, the Lenders and the Lead Arrangers have no obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship;
and (v) the Lenders and the Lead Arrangers have not provided any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (the “USA Patriot Act”), each
of them is required to obtain, verify and record information that identifies
you, which information includes your name and address and other information that
will allow the Commitment Parties, as applicable, to identify you in accordance
with the USA Patriot Act.

7. Survival of Obligations. The provisions of Sections 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder; provided that (x) the reimbursement and indemnification provisions in
Section 4 hereof shall be superseded and replaced by those set forth in the
Credit Documentation upon the effectiveness thereof, in each case to the extent
covered thereby, and (y) the provisions of paragraph 3 shall not survive if the
commitments and undertakings of the Commitment Parties are terminated prior to
the effectiveness and/or funding of the Bridge Loan.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other

 

[***] Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby or the actions of the Commitment
Parties in the negotiation, performance or enforcement hereof. Each party hereto
hereby irrevocably and unconditionally submits to the exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in the Borough of Manhattan in New York City in respect of any suit,
action or proceeding arising out of or relating to the provisions of this
Commitment Letter and the Fee Letter, the Transactions and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding shall be heard and
determined in any such court. Notwithstanding anything herein to the contrary
and the governing law provisions of the Fee Letter, it is understood and agreed
that (a) the interpretation of the definition of “Acquired Company Material
Adverse Effect” (and whether or not an “Acquired Company Material Adverse Effect
has occurred), (b) the determination of the accuracy of any Acquisition
Agreement Representation and whether as a result of any inaccuracy thereof you
or your applicable affiliate has the right to terminate your or their
obligations under the Acquisition Agreement or decline to consummate the
Acquisition and (c) the determination of whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement and, in
any case, claims or disputes arising out of any such interpretation or
determination or any aspect thereof, in each case, shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.

This Commitment Letter and the Fee Letter embody the entire agreement and
understanding among the parties hereto and your affiliates with respect to the
Bridge Loan and supersede all prior agreements and understandings relating to
the specific matters hereof. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letter may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

This Commitment Letter is not assignable by any party hereto without the prior
written consent of each other party hereto and is intended to be solely for the
benefit of the parties hereto and, solely to the extent provided above, the
Indemnified Parties.

Please indicate your acceptance of the terms of the Bridge Loan set forth in
this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter and the Fee Letter and paying the fees
specified in the Fee Letter to be payable upon acceptance of this Commitment
Letter with respect to the Bridge Loan by wire transfer of immediately available
funds to the account specified by us, not later than 11:59 p.m. (New York City
time) on October 24, 2013 (or such later date as agreed by the Lead Arrangers),
whereupon the undertakings of the parties with respect to the Bridge Loan shall
become effective to the extent and in the manner provided hereby. This offer
shall terminate with respect to the Bridge Loan if not so accepted by you at or
prior to that time. Thereafter, all (or in the case of clause (e) below, if
applicable, a portion of the) commitments and undertakings of the Commitment
Parties hereunder will expire on the earliest of (a) the Outside Date (as
defined in the Acquisition Agreement in effect on May 28, 2013 without giving
effect to any amendment thereto or consent thereunder (other than the consent,
dated on or about the date hereof, substantially in the form of the consent that
has been reviewed and approved by the Commitment Parties)), unless the
Acquisition Closing Date occurs on or prior thereto, (b) the closing of the
Acquisition without the funding of the Bridge Loan,

 

[***] Confidential Treatment Requested

 

7



--------------------------------------------------------------------------------

(c) the acceptance by the Acquired Company or any of its affiliates of an offer
for all or any substantial part of the capital stock or property and assets of
the Acquired Company other than as part of the Transactions, (d) the termination
or expiration of the Acquisition Agreement or (e) receipt by Lead Arrangers of
written notice from the Borrower of its election to terminate all or a portion
of the commitments under the Bridge Loan.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter and the
Summary of Terms (it being acknowledged and agreed that the commitment provided
herein is subject to conditions precedent as provided herein).

THIS WRITTEN AGREEMENT (WHICH INCLUDES THE SUMMARY OF TERMS) AND THE FEE LETTER
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[The remainder of this page intentionally left blank.]

 

[***] Confidential Treatment Requested

 

8



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Jason Cassity

  Name: Jason Cassity   Title:   Director MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED By:  

/s/ Jonathan Mullen

  Name: Jonathan Mullen   Title:   Managing Director JPMORGAN CHASE BANK, N.A.
By:  

/s/ Richard Barracato

  Name: Richard Barracato   Title:   Vice President J.P. MORGAN SECURITIES LLC
By:  

/s/ Deepti Chauhan

  Name: Deepti Chauhan   Title:   Vice President

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above: FIDELITY NATIONAL FINANCIAL, INC. By:  

/s/ Brent B. Bickett

  Name:   Brent B. Bickett   Title:  

Executive Vice President,

Corporate Finance

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit A

TRANSACTION DESCRIPTION1

Capitalized terms used but not otherwise defined in this Exhibit A shall have
the meanings set forth in the Commitment Letter and the other Exhibits to the
Commitment Letter to which this Exhibit A is attached (the “Commitment Letter”).

The Borrower intends to acquire, through Newco and Merger Sub (each as defined
below), the Acquired Company (the date of such Acquisition, the “Acquisition
Closing Date”) and thereafter enter into a joint venture with the Sponsors. In
connection with the foregoing, it is intended that (the transactions referred to
below, collectively, the “Transactions”):

 

  1. The Borrower will enter into a supplemental indenture to guarantee (the
“Lion Notes Guarantee”) the existing senior notes of Lion (the “Lion Notes”).

 

  2. The Borrower will acquire the Acquired Company through a newly formed
direct or indirect subsidiary (“Newco”) and Lion Merger Sub, Inc. (“Merger
Sub”), a newly formed corporation organized under the laws of Delaware, that is
a direct, wholly-owned subsidiary of Newco.

 

  3. The Borrower will obtain up to an amount equal to the cash portion of the
Acquisition Consideration from: (a) (i) the issuance and sale of senior
unsecured notes (the “New Notes”), (ii) the incurrence of up to $1.1 billion in
senior unsecured term loans (the “Term Loans”, the facility under which such
Term Loans are made available, the “Existing Term Facility” and, the Term Loans
together with New Notes, the “Permanent Debt”) and/or (iii) borrowings under its
existing senior unsecured revolving credit facility (the “Existing Revolving
Facility” and together with the Existing Term Facility, the “Facilities”) and
(b) up to $800 million in senior unsecured bridge loans (on the terms set forth
in Exhibit B, the “Bridge Loan” and, together with the Permanent Debt and the
Existing Revolving Facility, the “Financing Sources”) made available to the
Borrower as bridge financing to the Sponsor Contribution. The Borrower will
obtain an amendment to be agreed to the financial covenant contained in
Section 7.09(b)(x) of each of the Facilities to permit the incurrence of the
Bridge Loan by excluding the aggregate principal amount of the Bridge Loan from
the calculation of the “Total Debt” numerator thereof (the “Amendments”).

 

  4. The Borrower will (a) with the proceeds of the Financing Sources and cash
on hand of the Borrower and its subsidiaries, make one or more loans to Newco
(i) in an aggregate amount of approximately $1.42 billion (or any other
increased amount necessary to consummate the Transactions) (the “Initial Mirror
Loan”) evidenced by an intercompany note (the “Initial Mirror Note”) and (ii) in
an aggregate amount of up to $800 million (the “Bridge Mirror Loan”) evidenced
by an intercompany note (the “Bridge Mirror Note”), (b) contribute to Newco
common stock and cash on hand of the Borrower and its subsidiaries in an
aggregate amount of up to approximately $1.45 billion (the “Borrower
Contribution”), but in any event

 

1 

All amounts subject to change based on the allowed change in the composition of
the purchase price for the Acquisition as between cash and stock as contemplated
in the Acquisition Agreement.

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

  in a sufficient amount to pay the aggregate consideration payable in the
Acquisition, and (c) contribute or cause to be contributed to Newco the equity
interests comprising the business of ServiceLink, Inc., a Delaware corporation
(the “Stalingrad Contribution”).

 

  5. The Sponsor will deposit into an escrow account at The Bank of New York
Mellon, subject to an escrow agreement, an amount sufficient to purchase from
each of the Newco LLCs (defined below) common equity interests or other
ownership interests of the Newco LLCs in an aggregate amount of 35% of the
aggregate ownership interests of each of the Newco LLCs (but in no event less
than the aggregate amount of the Bridge Loan commitments at such time) (such
deposit and agreement, the “Escrow Arrangements”) and upon release from the
escrow account, in accordance with the terms of the escrow agreement, such
amount shall be applied to such purchase (the “Sponsor Contribution” and,
together with the Borrower Contribution and the Stalingrad Contribution, the
“Contributions”).

 

  6. Newco will, in exchange for part of the additional cash and the Borrower
Contribution, issue to the Borrower an intercompany note in an aggregate
principal amount of approximately $875 million (the “Intercompany Note”).

 

  7. Newco will contribute to the capital of Merger Sub the proceeds of the
Initial Mirror Loan and Bridge Mirror Loan in an amount sufficient, together
with the Borrower Contribution, to enable Merger Sub to pay the aggregate
consideration in respect of all of the issued and outstanding equity interests
of the Acquired Company in accordance with the terms of the Acquisition
Agreement (the amount of such aggregate consideration, the “Acquisition
Consideration”) and, pursuant to the terms of the Acquisition Agreement, will
cause Merger Sub to merge with and into the Acquired Company, with the Acquired
Company as the surviving entity. The purchase price for the equity interests of
the Acquired Company will be paid with the proceeds of the Initial Mirror Loan,
the Bridge Mirror Loan and the Borrower Contribution.

 

  8. Newco will contribute any remaining proceeds of the Initial Mirror Loan to
the Acquired Company, as the surviving entity.

 

  9. The Acquired Company, as the surviving entity of the merger described in
paragraph 7 above, will use such proceeds, together with cash on hand, to repay
in full its existing senior credit facility (the “Refinancing”).

 

  10. The Borrower will pay the costs and expenses related to the Acquisition
and the other Transactions referred to in this Exhibit A.

 

  11. Following the consummation of the Acquisition, the Borrower will purchase
any Lion Notes tendered in any “change of control” offer made for the Lion Notes
in connection with the Acquisition.

 

  12. Following the consummation of the Acquisition, the Acquired Company will
form a corporation organized under the laws of the State of Delaware (the
“Corporate Co-Obligor”).

 

  13. Following the consummation of the Acquisition, the Acquired Company (and
certain of its subsidiaries (excluding, for the avoidance of doubt, the
Corporate Co-Obligor)) will convert into a limited liability company organized
under the laws of the State of Delaware (or, in the case of its subsidiaries,
their respective jurisdictions of organization). Alternatively, certain of the
Acquired Company’s subsidiaries may merge with and into limited liability
companies that are wholly-owned indirect subsidiaries of the Borrower.

 

[***] Confidential Treatment Requested

 

Exhibit A-2



--------------------------------------------------------------------------------

  14. Following the consummation of the Acquisition and the completion of the
conversion of the Acquired Company and certain of its subsidiaries into limited
liability companies as described above, Newco will contribute to two recently
formed limited liability companies organized under the laws of the State of
Delaware (together, the “Newco LLCs”) its equity interests in the Acquired
Company (including the equity interest in subsidiaries of the Acquired Company)
and ServiceLink. The Newco LLCs each will assume from Newco a portion of the
Initial Mirror Note and Bridge Mirror Note.

 

  15. Following the consummation of the Acquisition and the conversion
transactions described above, a subsidiary of the Borrower will purchase
National Title Insurance of New York, Inc. from the Acquired Company.

 

  16. Following, and conditioned on the completion of, certain of the foregoing
transaction steps, the Sponsors will purchase units from each of the Newco LLCs
pursuant to the Unit Purchase Agreement, dated as of October 24, 2013, among
Black Knight Financial Services I, LLC, a Delaware limited liability company,
Black Knight Financial Services II, LLC, a Delaware limited liability company,
the Borrower and the Buyers named therein (the “Unit Purchase Agreement”), and
the Newco LLCs will repay the Bridge Mirror Note in an amount equal to the
purchase price for such units.

 

[***] Confidential Treatment Requested

 

Exhibit A-3



--------------------------------------------------------------------------------

Exhibit B

SUMMARY OF TERMS AND CONDITIONS

BRIDGE LOAN

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter and the other Exhibits to the Commitment
Letter to which this Exhibit B is attached.

 

BORROWER:    Fidelity National Financial, Inc., a Delaware corporation (the
“Borrower”). FACILITY:    Senior unsecured bridge loan in an aggregate principal
amount of up to $800 million (the “Bridge Loan”). JOINT LEAD ARRANGERS:   
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities
LLC (collectively, the “Lead Arrangers”) will act as joint lead arrangers.
LENDERS:    Bank of America, N.A. and JPMorgan Chase Bank, N.A. (collectively,
the “Lenders”). PURPOSE:    At the Closing Date, the proceeds of the Bridge Loan
shall finance, in part, the Acquisition, the Refinancing and the costs and
expenses related to the Transactions. AVAILABILITY:    The Bridge Loan will be
available in a single drawing to be made on the date of the consummation of the
Acquisition (such date, the “Closing Date”), which shall occur on or prior to
the Outside Date (as defined in the Acquisition Agreement in effect on May 28,
2013, without giving effect to any amendment thereto or consent thereunder
(other than the consent, dated on or about the date hereof, substantially in the
form of the consent that has been reviewed and approved by the Commitment
Parties)). Amounts of the Bridge Loan that are borrowed that are repaid or
prepaid may not be reborrowed. MATURITY AND    AMORTIZATION:    The Bridge Loan
shall terminate and all amounts outstanding thereunder shall be due and payable
on the second business day following the Closing Date (the “Maturity Date”) and
shall require no scheduled amortization. SECURITY:    Unsecured GUARANTEES:   
None. INTEREST RATE:    As set forth in Addendum I.

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

OPTIONAL PREPAYMENTS    AND COMMITMENT    REDUCTIONS:    The Borrower may prepay
the Bridge Loan in whole or in part at any time without penalty. At the
Borrower’s option, the unutilized portion of any commitment in respect of the
Bridge Loan may be irrevocably canceled in whole or in part at any time prior to
the Closing Date without penalty.

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

CONDITIONS PRECEDENT    TO CLOSING:    The closing (and the funding) of the
Bridge Loan will be subject only to satisfaction of the conditions precedent set
forth in Section 5 of the Commitment Letter and Exhibit C thereto.
REPRESENTATIONS    AND WARRANTIES:    Substantially the same as those set forth
in the Existing Term Facility (modified as appropriate to give effect to the
Credit Documentation standards). COVENANTS:    Substantially the same as those
set forth in the Existing Term Facility (modified as appropriate to give effect
to the Credit Documentation standards). FINANCIAL COVENANTS:    Substantially
the same as those set forth in the Existing Term Facility (modified as
appropriate to give effect to the Credit Documentation standards). EVENTS OF
DEFAULT:    Substantially the same as those set forth in the Existing Term
Facility (modified as appropriate to give effect to the Credit Documentation
standards). ASSIGNMENTS AND    PARTICIPATIONS:    Each Lender will be permitted
to make assignments in a minimum amount of $5,000,000 to other financial
institutions (other than any Disqualified Institution (as defined in that
certain commitment letter dated May 28, 2013 in respect of the Existing Term
Facility)) approved by, so long as no Event of Default has occurred and is
continuing, the Borrower, which approval shall not be unreasonably withheld or
delayed; provided, however, that (x) the Borrower shall be deemed to have
consented to any assignment unless it shall have objected thereto within 15
business days following receipt of written notice thereof and (y) the approval
of the Borrower shall not be required in connection with assignments to other
Lenders, to any affiliate of a Lender, or to any Approved Fund (as such term is
defined in the Existing Term Facility). Each Lender will also have the right,
without consent of the Borrower, to assign as security all or part of its rights
under the loan documentation to any Federal Reserve Bank. Lenders will be
permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date. WAIVERS AND   
AMENDMENTS:    Amendments and waivers of the provisions of the Credit
Documentation will require the approval of the Lenders. INDEMNIFICATION:   
Substantially the same as set forth in the Existing Term Facility (modified as
appropriate to give effect to the Credit Documentation standards).

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

GOVERNING LAW:    The State of New York.

PRICING/FEES/

EXPENSES:

   As set forth in Addendum I.

COUNSEL TO THE

LENDERS:

   Davis Polk & Wardwell LLP

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:    Any Bridge Loan will bear interest at a rate equal to the
Alternate Base Rate (to be defined as the highest of (a) the Bank of America
prime rate, (b) the Federal Funds rate plus 0.50% and (c) one month LIBOR plus
1%). Interest shall be payable on the Maturity Date. In the event that the
Bridge Loan is repaid on the same day of the funding of such Bridge Loan,
interest shall be payable on such Bridge Loan as if such Bridge Loan was repaid
on the following business day.    At the election of the Lenders, a default rate
shall apply on all obligations in the event of default under the Bridge Loan at
a rate per annum of 2% above the applicable interest rate.

CALCULATION OF

INTEREST AND FEES:

      Other than calculations in respect of interest at the Bank of America
prime rate (which shall be made on the basis of actual number of days elapsed in
a 365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360-day year.

COST AND YIELD

PROTECTION:

      Substantially the same as set forth the Existing Term Facility (modified
as appropriate to give effect to the Credit Documentation standards). EXPENSES:
   Substantially the same as set forth the Existing Term Facility (modified as
appropriate to give effect to the Credit Documentation standards).

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit C

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms used but not otherwise defined in this Exhibit C shall have
the meanings set forth in the Commitment Letter and the other Exhibits to the
Commitment Letter to which this Exhibit C is attached. The funding of the Bridge
Loan will be subject to satisfaction of the following additional conditions
precedent:

(i) The definitive agreement with respect to the Acquisition, the Agreement and
Plan of Merger dated as of May 28, 2013, among the Borrower, Merger Sub and the
Acquired Company (the “Acquisition Agreement”) shall not have been altered,
amended or otherwise changed or supplemented or any provision waived or
consented to in a manner that is materially adverse to the Commitment Parties
without the prior written consent of the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned); it being understood and agreed
that (a) any decrease in the purchase price shall not be materially adverse to
the interests of the Commitment Parties so long as such decrease is allocated to
reduce the Borrower Contribution and the Sponsor Contribution (with a
corresponding reduction to the commitments in respect of the Bridge Loan
hereunder) and the Facilities on a pro rata, dollar-for-dollar basis, (b) any
increase in the purchase price shall not be materially adverse to the Commitment
Parties so long as such increase is funded by amounts permitted to be drawn
under the Facilities or the Borrower Contribution or the Sponsor Contribution,
(c) any change in the composition of the purchase price for the Acquisition as
between cash and stock shall not be deemed materially adverse to the interest of
the Commitment Parties, (d) the granting of any consent under the Acquisition
Agreement that is not materially adverse to the interest of the Commitment
Parties shall not otherwise constitute an amendment or waiver and (e) the
consent, dated on or about the date hereof, substantially in the form of the
consent that has been reviewed and approved by the Commitment Parties, shall not
be deemed to be an alteration, amendment, change, supplement, waiver or consent
that is materially adverse to the interest of the Commitment Parties). The
Acquisition shall have been, or shall concurrently with the funding of the
Bridge Loan be, consummated in accordance with the terms of the Acquisition
Agreement, as such terms may be altered, amended or otherwise changed,
supplemented, waived or consented to in accordance with the immediately
preceding sentence.

(ii) The Acquisition Agreement Representations shall be true and correct in all
material respects to the extent provided in the second paragraph of Section 5 of
the Commitment Letter, and the Specified Representations shall be true and
correct in all material respects.

(iii) The Borrower and each other party thereto shall have executed and
delivered the relevant Credit Documentation and the Lenders shall have received
customary opinions of counsel to the Borrower and corporate resolutions and
customary closing certificates.

(iv) The Lead Arrangers and the Lenders shall have received: (A) audited
consolidated balance sheets of the Borrower and the Acquired Company and related
consolidated statements of income or operations, shareholders’ equity and cash
flows, for each of the three most recently completed fiscal years ended at least
90 days before the Closing Date, including, an unqualified audit report thereon;
(B) an unaudited consolidated balance sheet of each of the Borrower and the
Acquired Company and related consolidated statements of income or operations,
shareholders’ equity and cash flows for each subsequent fiscal quarter and for
the elapsed interim period following the last completed fiscal year and for the
comparable periods of the prior fiscal year (the “Quarterly Financial
Statements”); and (C) pro forma consolidated balance sheet and related
consolidated statement of income or operations of the Borrower for

 

[***] Confidential Treatment Requested



--------------------------------------------------------------------------------

the last completed fiscal year and for the latest interim period covered by the
Quarterly Financial Statements, in each case after giving effect to the
Transactions (the “Pro Forma Financial Statements”), promptly after the
historical financial statements for such periods are available, all of which
financial statements shall be prepared in accordance with generally accepted
accounting principles in the United States and meet the requirements of
Regulation S-X under the Securities Act and all other accounting rules and
regulations of the Securities and Exchange Commission promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-3;
provided, that financial statements of the Acquired Company and Pro Forma
Financial Statements shall only be provided to the extent required by Rule 3-05
and Article 11 of Regulation S-X; provided, further, that the Borrower’s and the
Acquired Company’s public filing of any required financial statements with the
U.S. Securities and Exchange Commission shall satisfy the requirements of
clauses (A) and (B) of this paragraph (iv).

(v) All fees due to the Lead Arrangers and the Lenders shall have been paid, and
all expenses to be paid or reimbursed to the Lead Arrangers that have been
invoiced at least two business days prior to the Closing Date shall have been
paid, in each case, at the election of the Lead Arrangers from the proceeds of
the funding of the Bridge Loan.

(vi) The Lead Arrangers shall have received satisfactory evidence of the
consummation of the Amendments, the Contributions (or, in lieu thereof, a cash
contribution of at least the same amount by the Borrower) other than the Sponsor
Contribution, the making of the Initial Mirror Loan and issuance of the Initial
Mirror Note, the making of the Bridge Mirror Loan and issuance of the Bridge
Mirror Note, the distribution of the Intercompany Note, the effectiveness of the
Lion Notes Guarantee and the consummation of the Refinancing.

(vii) [Reserved].

(viii) To the extent reasonably requested by the Commitment Parties at least 10
business days in advance of the Closing Date, the Borrower shall have provided
the documentation and other information to the Administrative Agents that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the USA Patriot Act, at least two business days prior
to the Closing Date.

(ix) Since March 31, 2013, there having been no Acquired Company Material
Adverse Effect. For the purposes hereof, “Acquired Company Material Adverse
Effect” means any change, effect, event, occurrence, circumstance or state of
facts that, individually or in the aggregate with all other changes, effects,
events, occurrences, circumstances and states of fact, (1) is or would
reasonably be expected to be materially adverse to the business, financial
condition or results of operations of the Acquired Company and its Subsidiaries,
taken as a whole, other than any change, effect, event, occurrence,
circumstances or state of facts relating to (i) the economy in general (to the
extent they have not had, or would not reasonably be expected to have, a
disproportionate effect on the Acquired Company and its Subsidiaries relative to
other companies in the same industry as the Acquired Company), (ii) the
economic, business, industry or financial environment generally affecting the
industry in which the Acquired Company operates, including the effects of the
general economic environment and the state of the housing, mortgage and mortgage
servicing markets (to the extent they have not had, or would not reasonably be
expected to have, a disproportionate effect on the Acquired Company and its
Subsidiaries relative to other companies in the same industry as the Acquired
Company), (iii) the securities, credit, financial or other capital markets
generally in the United States or elsewhere in the world, including changes in
interest rates, (iv) any change in the Acquired Company’s stock price or trading
volume or any failure, in and of itself, to meet internal or published
projections, forecasts or estimates in respect of revenues, earnings, cash flow
or other financial or operating metrics for any period (provided that the facts
or causes underlying or contributing

 

[***] Confidential Treatment Requested

 

Exhibit C-2



--------------------------------------------------------------------------------

to such change or failure may be considered in determining whether a Acquired
Company Material Adverse Effect has occurred unless otherwise excluded pursuant
to any of the other clauses of this definition), (v) changes following the date
hereof in Law, legislative or political conditions or policy or practices of any
Governmental Entity (to the extent they have not had, or would not reasonably be
expected to have, a disproportionate effect on the Acquired Company and its
Subsidiaries relative to other companies in the same industry as the Acquired
Company), (vi) changes following the date of hereof in applicable accounting
regulations or principles or interpretations thereof, (vii) any effects arising
from (A) the Consent Order or (B) any pending litigation, regulatory or
enforcement proceeding, investigations or similar matters disclosed in the
Company Filed SEC Documents or Section 3.01(h) of the Company Disclosure Letter
(or any such similar matter that may be brought thereafter based on
substantially similar circumstances), in either case including the outcome or
settlement of any of the foregoing (including judgments, orders, rulings,
injunctions, monetary penalties, remedial action or any other action of any
Governmental Entity arising from any of the foregoing or the allegations
contained in any of the foregoing), (viii) an act of terrorism or an outbreak or
escalation of hostilities or war (whether declared or not declared) or any
natural disasters or any national or international calamity or crisis (to the
extent they have not had, or would not reasonably be expected to have, a
disproportionate effect on the Acquired Company and its Subsidiaries relative to
other companies in the same industry as the Acquired Company), (ix) the
announcement or pendency of the Acquisition Agreement or the Transactions or the
consummation of the Transactions (including any loss of customers, suppliers,
employees or other commercial relationships or any action taken or requirements
imposed by any Governmental Entity in connection with the Transactions)
(provided that this clause (ix) shall not apply to Section 3.01(d)(ii) of the
Acquisition Agreement) or (x) actions (or omissions) of the Acquired Company and
its Subsidiaries taken (or not taken) with the consent of the Borrower or as
required to comply with the terms of the Acquisition Agreement or (2) that
prevents or materially impairs or delays the ability of the Acquired Company to
consummate the Merger or the other Transactions. Defined terms used in this
paragraph (viii) and not otherwise defined herein shall have the meanings
ascribed to such terms in the Acquisition Agreement.

 

[***] Confidential Treatment Requested

 

Exhibit C-3